J-S33010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARREN CADORA                              :
                                               :
                       Appellant               :   No. 1922 MDA 2018

          Appeal from the Judgment of Sentence Entered July 24, 2017
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0000696-2015


BEFORE: LAZARUS, J., OTT, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 02, 2019

        Darren Cadora appeals nunc pro tunc from the judgment of sentence,

imposed in the Court of Common Pleas of Lackawanna County, following the

revocation of his probation.        Counsel has moved to withdraw pursuant to

Anders and Santiago.1            Upon review, we affirm Cadora’s judgment of

sentence and grant counsel’s petition to withdraw.

        On July 8, 2015, Cadora pled guilty to one count of possession with

intent to deliver (“PWID”).2 Cadora was sentenced to a five-year intermediate

punishment program with a 90-day house-arrest sanction, and was placed in

a program in the Lackawanna County Veterans Treatment Court.3
____________________________________________


1 Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).

2   35 P.S. § 780-113(a) (30).

3   See Trial Court Opinion, 3/5/2019 at 3.
J-S33010-19


      On June 14, 2017, Cadora appeared before the trial court for a

revocation hearing. At the hearing, Cadora admitted that he had ingested

Percocet, despite repeatedly being told not to consume prescription

medication without approval from his probation officer. On July 24, 2017, the

court resentenced Cadora to 27 to 60 months’ imprisonment in a state

correctional facility, plus two years of special probation. On August 2, 2017,

Cadora filed a motion for reconsideration of sentence, which the court denied

on September 11, 2017.        Cadora did not file a direct appeal.      Cadora

subsequently filed a timely pro se petition under the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546, on June 14, 2018, seeking reinstatement

of his appellate rights, nunc pro tunc. The court appointed counsel, who filed

an amended petition. By order dated October 31, 2018, the court reinstated

Cadora’s direct appeal rights nunc pro tunc. On November 20, 2018, Cadora

filed a timely notice of appeal to this Court. Counsel now seeks to withdraw

pursuant to Anders.

      In order to withdraw pursuant to Anders, counsel must: (1) petition

the Court for leave to withdraw, certifying that after a thorough review of the

record, counsel has concluded the issues to be raised are wholly frivolous; (2)

file a brief referring to anything in the record that might arguably support an

appeal; and (3) furnish a copy of the brief to the appellant and advise him of

his right to obtain new counsel or file a pro se brief raising any additional

points that the appellant deems worthy of review.         Commonwealth v.


                                     -2-
J-S33010-19


Hernandez, 783 A.2d 784, 786 (Pa. Super. 2001). In Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009), the Pennsylvania Supreme Court held

that in order to withdraw under Anders, counsel must also state his reasons

for concluding his client’s appeal is frivolous.

        Instantly, counsel’s petition states that he has made an examination of

the record and concluded the appeal is wholly frivolous. See Anders Brief,

at 9.    Counsel supplied Cadora with a copy of the brief and a letter explaining

his right to proceed pro se, or with privately retained counsel, and to raise any

other issues he believes might have merit.4 Counsel has also submitted a

brief, setting out both issues raised by Cadora and, pursuant to the dictates

of Santiago, explains in his petition to withdraw why he believes the appeal

to be frivolous. See Appellee’s Brief, at 1. Thus, counsel has substantially

complied with the requirements for withdrawal.

        Since counsel has satisfied the procedural requirements for withdrawal,

this Court must now conduct its own review of the proceedings and render an

independent judgment as to whether the appeal is, in fact, wholly frivolous.

Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004).

        Cadora first claims that the trial court’s sentence was not supported by

evidence of a violation of probation. This Court has held that a court may

revoke a probationary sentence at any time prior to its completion if the



____________________________________________


4   Cadora has not submitted any additional or supplemental filings to this Court.

                                           -3-
J-S33010-19


defendant demonstrates to the court that he is unworthy of probation.

Commonwealth v. Wendowski, 420 A.2d 628, 630 (Pa. Super. 1980). In

Wendowski, this Court found:

      If, at any time before the defendant has completed the maximum
      period of probation, or before he has begun service of his
      probation, he should commit offenses of such nature as to
      demonstrate to the court that he is unworthy of probation and
      that the granting of the same would not be in subservience to the
      ends of justice and the best interests of the public, or the
      defendant, the court could revoke or change the order of
      probation.

Id. at 630, quoting James v. U.S., 140 F.2d 392, 394 (5th Cir. 1944). See

also Commonwealth v. Allshouse, 33 A.3d 31, 39 (Pa. Super. 2011).

      Sentencing following a revocation of probation is within the discretion of

the trial court and will not be disturbed on appeal absent an abuse of

discretion. Commonwealth v. Fish, 752 A.2d 921, 923 (Pa. Super. 2000).

Furthermore, under Pennsylvania law, once probation is revoked, a court may

impose a sentence of total confinement upon any of the following conditions:

(1) the defendant has been convicted of another crime; (2) the conduct of the

defendant indicates that it is likely that he will commit another crime if he is

not imprisoned; or (3) such a sentence is essential to vindicate the authority

of court. Id., citing 42 Pa.C.S.A. § 9771(c).

      In Commonwealth v. Colon, 102 A.3d 1033 (Pa. Super. 2014), this

Court found that “a probation violation is established whenever it is shown

that the conduct of the probationer indicates the probation has proven to have




                                     -4-
J-S33010-19


been an ineffective vehicle to accomplish rehabilitation and not sufficient to

deter against future antisocial conduct.” Id. at 1041.

        In the instant case, the court had sufficient reason to revoke Cadora’s

probation.      Cadora stipulated that he violated the terms of his probation.

Specifically, he tested positive for OxyContin and admitted that he consumed

an old Percocet prescription despite being told repeatedly by his probation

officer not to. Prior to that incident, Cadora had tested positive for opiates

multiple times, admitted to illicitly using methadone, and was found to have

solicited prostitutes over the internet. Accordingly, Cadora’s claim that the

trial court’s sentence was not supported by evidence of a violation of probation

is meritless.

        Cadora also claims that his sentence was illegal.5 This claim is patently

meritless.      Upon the revocation of probation, the court has available all

sentencing options that were permissible at the time of the initial sentencing.

“As long as the new sentence imposed does not exceed the statutory

maximum when factoring in the incarcerated time already served, the

sentence is not illegal.”      Commonwealth v. Crump, 995 A.2d 1280, 1285

(Pa. Super. 2010). The statutory maximum sentence for PWID is 180 months’

imprisonment; Cadora was sentenced to 27 to 60 months’ imprisonment. See

35 P.S. § 780-113(f)(1). Accordingly, he is entitled to no relief on this claim.



____________________________________________


5   Cadora does not explain why he believes his sentence was illegal.

                                           -5-
J-S33010-19


       Cadora also claims that his sentence was excessive. This claim raises a

challenge to the discretionary aspects of sentencing. Such a claim does not

entitle an appellant to review as a matter of right.        Commonwealth v.

Swope, 123 A.3d 333, 337 (Pa. Super. 2015). Rather, before this Court can

address such a challenge, an appellant must comply with the following

requirements:

       An appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction by satisfying a four-part test:
       (1) whether appellant has filed a timely notice of appeal, see
       Pa.R.A.P. 902 and 903; (2) whether the issue was properly
       preserved at sentencing or in a motion to reconsider and modify
       sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief has
       a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
       substantial question that the sentence appealed from is not
       appropriate under the Sentencing Code.

Id., quoting Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa. Super.

2011).

      Here, Cadora filed a post-sentence motion to modify his sentence, filed

a timely nunc pro tunc appeal, and included in his brief a statement of reasons

in support of allowance of appeal pursuant to Pa.R.A.P. 2119(f).6         Cadora

having substantially complied with the procedural requirements, we must now

determine if he has raised a substantial question for our review.



____________________________________________


6 Although counsel did not include Cadora’s specific claim in the Pa.R.A.P.
2119(f) statement itself, a defective Rule 2119(f) statement does not impede
our ability to review a discretionary aspect of a sentencing claim in the context
of an Anders brief. See Commonwealth v. Bynum-Hamilton, 135 A.3d
179, 184 (Pa. Super. 2016).

                                           -6-
J-S33010-19


       The determination of what constitutes a substantial question must
       be evaluated on a case-by-case basis. A substantial question
       exists “only when the appellant advances a colorable argument
       that the sentencing judge’s actions were either: (1) inconsistent
       with a specific provision of the Sentencing Code; or (2) contrary
       to the fundamental norms which underlie the sentencing process.”

Commonwealth v. Johnson, 125 A.3d 822, 826 (Pa. Super. 2015), quoting

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (internal

citations omitted).

       Cadora asserts that his sentence was excessive, without any indication

of how the sentence failed to conform to the norms of the process.                 Bald

allegations    of   excessiveness       do     not   raise   a   substantial   question.

Commonwealth v. Reynolds, 835 A.2d 720, 733 (Pa. Super. 2003). This

Court finds that no substantial question exists,7 as the sentence imposed did

not exceed the statutory maximum.



____________________________________________


7  Even assuming that Cadora raised a substantial question, the sentence
imposed reflects proper consideration of the underlying facts and
circumstances.

The record demonstrates that the Honorable Michael J. Barrasse was well-
acquainted with Cadora and his circumstances. Cadora committed at least
five technical violations and disregarded instructions from his probation
officer, demonstrating an inability to rehabilitate and showing a continued
disrespect of the judicial system. As the court noted:

       Just for the record, just so you’re aware, on 6/29/15 he tested
       positive for opiates; on 9/1 positive; on 6/14 he was sanctioned
       for soliciting prostitutes on the internet; on 4/7/16, again, tested
       positive; . . . and 5/9/17 he tested positive for oxy.

N.T. Sentencing, 7/24/17, at 2-8.

                                             -7-
J-S33010-19


     Judgment of sentence affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/2/2019




                                  -8-